DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 29, 2021 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 9-20 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was deemed to have made without traverse because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement as discussed in the Office action mailed July 28, 2021.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claim features of “relative error” and “standard deviation” of the coating amount over a single particulate substrate have no support in the originally filed specification.  As defined in the instant specification at pages 12-14, the relative error and the standard deviation are measured in relation to a set of multiple particles.  In other words, the relative error and standard deviation of the amount of the coating as described in the instant specification are measured based on the difference sum of each coated particle over the average or mean value of multiple particles.  The claims, however, are directed to relative error and standard deviation of the amount of coating over one particulate substrate which measures the uniformity of the coating over one particulate substrate, which is not the basis of the description of the originally filed application.  Therefore, the claim features are not enabled by the original specification and thus are new matter.  Claims should be amended to recite a plurality of particulate materials would obviate this rejection.

Claims 1-5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  As defined in the instant specification at pages 12-14, the relative error and the standard deviation are measured in relation to a set of multiple particles.  The claims, however, assign those values to one single particulate substrate.  If the data includes one single point, in this case, one particulate substrate, the relative error and standard deviation would have been zero because the individual coating amount and the average or mean value of the coating amount would have been the same.  It cannot be seen how the relative error and standard deviation of single-point data can be non-zero.  Thus, it is erroneous or at least meaningless to assign onto one particle of the relative error and standard deviation of the coating amount that are measured over multiple particles.  Other claims are deemed indefinite in view of their dependence on claim 1.

Response to Arguments
Applicant’s arguments filed November 29, 2021 have been fully considered and are persuasive.  The rejection based on Sexauer (US 2019/0100921) in the last office action has been withdrawn.  However, the arguments are based on the relative error and standard deviation of a coating amount over multiple particles, not a single particulate substrate as recited in the instant claims.  Other references are cited as art of interest.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



December 2, 2021